DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of Claims
Claims 1, 6-7, 9-11, and 20 are currently amended. 
Claim 8 is canceled. 
Claims 2-3, 12-13, 15, and 17-19 are originals. 
Claims 4, 14, and 16 were previously presented. 
Claims 1-7, and 9-21 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.

Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 14-16 “The § 101 rejection should be withdrawn because the amended claims are not directed to "certain methods of organizing human activity." Accordingly, the claims do not fall within this subject matter groupings of abstract ideas. See M.P.E.P. § 2106.04(a)(2)(II)… Here, even if the claims involve certain methods of organizing human activity, in the subcategory of managing personal behavior and relationships, which Applicant does not concede, the claims do not recite them because the claims do not 'set forth' or 'describe' any method of organizing human activity. In the Office Action, the Examiner argues the "claims are scheduling delivery drivers to perform delivery tasks based on their preferred schedule and preferred areas of deliveries." Office Action at 3. But such an interpretation is overly broad and untethered from the actual claim language. The claims do not recite scheduling delivery drivers based on their preferences. Instead, the claim is reciting a "computer-implemented system for task acceptance and automated monitoring" including a mobile device with specifically configured graphical user interfaces programmed to transmit preferences, receive and display filtered list with sorted elements, and monitor task acceptance and completion. Such system does not set forth or describe any method for organizing human activity or to manage personal behavior and relationships.”
The examiner respectfully disagrees.
The Examiner asserts that the steps of the pending claims is directed to organizing human activities because the pending claims are performing the steps where the driver sets a delivery preference, receives filtered item according to deliver preference, choose number of packages to be delivered, receives a delivery code, scan a location code to verify presence of the driver at the 
2) Regarding applicant’s arguments on pages 18-21 “The claim as a whole integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. This concludes the eligibility analysis." Id. For example, independent claim 1 integrates a practical application by reciting improvements for generating graphical user interfaces (GUIs) in mobile devices by providing selectable elements for the selection of parameters that are used for filtering and sorting content transmitted to mobile devices. As explained in Applicant's specification, "the sheer number of delivery tasks that some workers may have to complete can complicate user interfaces to the point where they are not useful for determining a next task." Applicant's Specification at  [006]. And "problems relating to camp attendance slow down delivery and cause technical inconveniences for the delivery workers (who must carefully review all information on their mobile devices) and delivery site workers (who must determine whether the delivery workers are at the delivery site at the right time)." Id. The amended claims address these technical issues through the generation of GUIs and development of automated feedback systems that improve control over the content delivered through mobile devices GUIs and automate task monitoring and camp attendance. 
These improvements are achieved by unique combination of additional elements, like the 
Therefore, the claims recite "an additional element (or combination of elements)" that integrate any judicial exception into a practical application by reciting additional elements reflecting "an improvement to other technology or technical field." M.P.E.P. § 2106.04(d)(1); see also id. at § 2106.04(d)(1) (stating a claim integrates a practical application when "the claim includes the components or steps of the invention that provide the improvement described in the specification"). 
Further, as explained in the 2019 Examples, a claim integrates a practical 
application, even if it recites a generic processor, when the combination of elements recite a specific manner to perform the operations and an improvement over prior systems. See 2019 Examples at 2-3, 11, 15-16 (Examples 37, 40, and 41). A proper evaluation of the amended claims demonstrates that Applicant's claims integrate any alleged abstract idea into the practical application because the pending claims recite a specific configuration and sequence of graphical 
Indeed, Applicant's claims are similar to claim 1 of Example 37 of the 2019 Examples. There, the Office explains that the sample claim of Example 37 recites a "specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices." Id. at 2-3. Like claim 1 of Example 37, Applicant's claims also integrate any alleged abstract idea into a practical application because Applicant's amended claims also recite additional elements directed to improved user interface for electronic devices. For example, Applicant's claim 1 recites a "at least five number of packages preferences specifying different ranges of number of packets for delivery per job and a toggle icon for selection of a non-compliant task option preference" and "an indication that the accepted delivery task is performed at the first delivery site, the indication comprising directions for how to pick up a package." At least these elements programmed for display in GUIs of mobile devices, show the claims integrate any alleged abstract idea into a practical application-and are therefore patent eligible under at least Prong 2 of Step 2A- because these elements describe improvements over prior GUIs. See Applicant's Specification at %% [006]-[007], . Thus, similar to claim 1 of Example 37, Applicant's claim also "provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices." Id. at 3. 
In the Office Action, the Office asserts that the previously presented claims do not integrate a practical application because "claimed improvements are nothing but business improvements." Office Action at 6. Applicant respectfully submits, however, that the improvements are not directed to the business operation but to the GUI of mobile devices and the 
The examiner respectfully disagrees.
The present claims are storing drivers preferences and selecting tasks for a driver based on preferences. The Examiner does not see any technical improvements over the prior arts systems. In addition, providing user interfaces with interactive elements to send and receive information is in every day’s application. Applicant’s claimed improvements are nothing but business improvements which is clear from the following applicant’s arguments.
"the sheer number of delivery tasks that some workers may have to complete can complicate user interfaces to the point where they are not useful for determining a next task." Applicant's Specification at [006]. And "if a delivery worker has accepted multiple tasks at the same camp, traditional user interfaces are unable to depict when a worker should - or should not 
 Further, in Example 37, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The claim as a whole integrates the mental process into a practical application.
In the instant application, the user interface is only displaying filtered tasks, displaying interactive elements, displaying toggle icon, and displaying scanning instruction. There is absolutely no technical improvements to the user interface by simply displaying even displaying selectable tabs or toggle icon.
As a result, the present claims are solving a business problem and the additional elements in the claims do not integrate the claims into a practical application.
3) Regarding applicant’s arguments on pages 23-24 “A Applicant's amended claims also qualify as "significantly more" because they recite "specific limitation[s] other than what is well-understood, routine, conventional activity in the field [and] confine the claim to a particular useful application." M.P.E.P. § 2106.05(A)(iv). The M.P.E.P. explains that "[e]ven if one or more additional elements are well-understood, routine, conventional activity when considered individually, the combination of additional elements may amount to an inventive concept." M.P.E.P. § 2106.05(d)(I). Here, the combination of elements in Applicant's amended claims amount to significantly more "because of the non-conventional and non-generic arrangement that provide[s] a technical improvement in the art." M.P.E.P. 2106.05(d)(I)(3). 
For example, additional elements recited in amended claims, such as the "at least five number of packages preferences specifying different ranges of number of packets for delivery per job and a toggle icon for selection of a non-compliant task option preference," "camp code 
Because Applicant's amended claims recite additional elements that were not "well-understood, routine, conventional activity" and they also recite "improvements to any other technology or technical field," Applicant's claims amount to "significantly more" than any asserted abstract idea under Step 2B. Accordingly, the rejection under §101 should be withdrawn for this additional reason. IV.”
The examiner respectfully disagrees.
 	As explained above, it is obvious from the claims that the different user interfaces as claimed in the instant application are displaying information and nothing more. Displaying selectable elements to send and receive information cannot be considered significantly more because these are generic computer elements used to apply the abstract idea.
As a results, the Examiner maintains the 35 USC § 101 rejection of the pending claims in the present office action.
Response to Arguments - 35 USC § 103
The arguments have been fully considered and they are persuasive.
With respect to the 35 USC § 103 rejection, Applicant's arguments filed on 01/26/2022 were deemed to be persuasive and adequately reflect the Examiner's opinion as to why the pending claims are distinguished from the prior art of references. 
None of the cited documents by the Examiner, taken individually or in combination, discloses or suggests the features in the independent claims, nor could a person skilled in the art 
In conclusion, the Examiner withdraws the rejections of the pending claims under 35 USC § 103 in the present office action.
Claim Objections
Claims 1, 9, and 20 are objected to because of the following informality:  Claims 1, 9, and 20 recite “ranges of number of packets for delivery” it should read “ranges of number of packages for delivery”. 
Appropriate correction is requested. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-7 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter. Specifically, claims  1-7 and 9-21 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-7 and 9-21 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of providing a list of tasks to independent drivers based on drivers preferences where they can select available delivery jobs and providing a barcode associated with a location to verify presence of a driver at a location. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “display an interactive calendar and a first button; display a plurality of selectable interface elements associated with delivery preferences, the selectable 
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for distributing delivery tasks to drivers. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 9 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 10-19, and 21 recite 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented system for task acceptance, implemented on a mobile device comprising: a display device; a scanning device; a memory storing instructions; and at least one processor”, “a first graphical user interface on the display device when a user initiates an application”, a selection of the first button”, “display a second graphical user interface”, “the selectable interface elements being configured to transmit delivery preferences to a server upon selection”, “from the server”, “a toggle icon”, “received from an internal front end system”, “a third graphical user interface”, “a third graphical user interface”, “a fourth graphical user interface”,  “displaying a delivery dashboard comprising a plurality of interactive icons representing the filtered list of delivery tasks, the interactive icons being sorted based on the delivery preferences”, “scan, via the scanning device, an indicia associated with the first delivery site of the distribution center”, “a mobile device”. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 9 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A computer system”, “a memory 
Claims  2-7, 10-19, and 21 do not include any additional elements beyond those recited by independent claims 1, 9, and 20. As a result, claims 2-7, 10-19, and 21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “A computer-implemented system for task acceptance, implemented on a mobile device comprising: a display device; a scanning device; a memory storing instructions; and at least one processor”, “a first graphical user interface on the display device when a user initiates an application”, a selection of the first button”, “display a second graphical user interface”, “the selectable interface elements being configured to transmit delivery preferences to a server upon selection”, “from the server”, “a toggle icon”, “received from an internal front end system”, “a third graphical user interface”, “a third graphical user interface”, “a fourth graphical user interface”,  “displaying a delivery dashboard comprising a plurality of interactive icons 
As noted above, claims 9 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A computer system”, “a memory storing instructions”, “at least one processor”, “a mobile device” and claim 20 further recites “A computer-implemented system”, “a mobile device”, “a scanning device”, “a memory storing instructions”, “at least one processor”, and “scanning, via the scanning device”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 9 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 10-19, and 21 do not include any additional elements beyond those recited by independent claims 1, 9, and 20. As a result, claims 2-7, 10-19, and 21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-7 and 9-21 are 
Conclusion
Applicant's amendments and arguments dated 01/26/2022 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623